Citation Nr: 1111534	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08-13 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a foot disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disorder to include as secondary to the claimed lump in the left shoulder.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a lump in the left shoulder, claimed as a growth on the back of neck.

5.  Entitlement to service connection for a cervical spine disorder to include as secondary to the claimed lump in the left shoulder.

6.  Entitlement to service connection for a lump in the left shoulder, claimed as a growth on the back of the neck.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for a scar, status-post removal of a cyst on the posterior neck.


REPRESENTATION

Veteran represented by:	Michael Kelley, Esquire


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1961 to December 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts which denied the Veteran's requests to reopen claims for service connection for a scar, status-post removal of a posterior neck cyst and for a cervical spine disorder.

In addition, the Veteran appeals from an October 2009 rating decision, which denied his requests to reopen claims for service connection for a lump in the left shoulder, a skin disorder, a foot disorder, tinnitus, bilateral hearing loss and cervical disc disease as secondary to a lump in the left shoulder.

The Veteran testified before the undersigned at a January 2011 Videoconference hearing.  A hearing transcript has been associated with the claims file.

In the October 2009 rating decision, the claims for service connection for bilateral hearing loss and tinnitus were styled as claims to reopen based on new and material evidence claims by the RO.  In a June 2007 rating decision, his claim for service connection for a scar, status-post removal of a posterior neck cyst was styled as a claim to reopen on the basis of new and material evidence.  A review of the claims file, however, is negative for a previous denial of these claims.  These claims will; therefore, be adjudicated on the merits.

The Veteran now asserts that his current cervical spine disorder was caused by his alleged in-service radiation treatment.  A separate theory in support of a claim for a particular benefit is not equivalent to a separate claim and a final denial on one theory is a final denial on all theories.  See Ashford v. Brown, 10 Vet. App. 120 (1997) (reliance upon a new etiological theory is insufficient to transform a claim which has been previously denied into a separate and distinct, or new, claim).  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).  The Board therefore has styled this clam as a new and material evidence claim.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  An unappealed January 1991 rating decision denied service connection for a foot disorder as the evidence of record did not establish a nexus between such a condition and service.

2.  The evidence received since the January 1991 rating decision denying service connection for a foot disorder is cumulative and/or redundant of information of that was previously considered and does not establish a fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.

3.  An unappealed January 1991 rating decision denied service connection for a skin disorder as the evidence of record did not establish a current disability.

4.  The evidence received since the January 1991 rating decision denying service connection for a skin disorder is cumulative and/or redundant of information of that was previously considered and does not establish a fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.

5.  An unappealed January 1991 rating decision denied service connection for a cervical spine disorder to include cervical discogenic disease and arthritis as the evidence of record did not establish a current disability.

6.  The evidence received since the January 1991 rating decision denying service connection for a cervical spine disorder includes information pertaining to a fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.

7.  The evidence of record does not establish that the Veteran's cervical spine disorder was chronic in service, that it had been continuous since separation from service, that it manifested to a compensable degree within one year of separation from service or that it was etiologically related to service or a service-connected disability; the Veteran has not claimed service connection for any condition recognized as a radiogenic disease.

8.  An unappealed January 1991 rating decision denied service connection for a lump on the shoulder and a growth on the back of the neck as the evidence of record did not establish a current disability.

9.  The evidence received since the January 1991 rating decision denying service connection for a lump on the shoulder and a growth on the back of the neck includes information pertaining to a fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.

10.  The evidence of record does not establish that a lump on the shoulder or a growth on the back of the neck had been demonstrated during the course of the appeal. 

11.  The evidence of record does not establish that the Veteran's posterior neck scar was chronic in service, that it had been continuous since separation from service, that it manifested to a compensable degree within one year of separation from service or was etiologically related to service or a service-connected disability.



CONCLUSIONS OF LAW

1.  The January 1991 rating decision denying service connection for a foot disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the January 1991 rating decision denying service connection for a foot disorder is not new and material and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The January 1991 rating decision denying service connection for a skin disorder is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

4.  Evidence received since the January 1991 rating decision denying service connection for a skin disorder is not new and material and the claim is not reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

5.  The January 1991 rating decision denying service connection for a cervical spine disorder is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

6.  Evidence received since the January 1991 rating decision denying service connection for a cervical spine disorder is new and material and the claim is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

7.  The criteria for entitlement to service connection for a cervical spine disorder are not met.  38 U.S.C.A. §§ 1110, 1112(a), 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

7.  The January 1991 rating decision denying service connection for a lump on the shoulder and a growth on the back of the neck is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

8.  Evidence received since the January 1991 rating decision denying service connection for a lump on the shoulder and a growth on the back of the neck is new and material and the claim is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

9.  The criteria for entitlement to service connection for a lump on the shoulder and a growth on the neck are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.

10.  The criteria for entitlement to service connection for a scar, status-post removal of a cyst on the posterior neck, are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was provided with VCAA notice with regard to his claims for service connection for a cervical spine disorder and residuals of a growth on the neck on a direct and secondary basis in an April 2006 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that he should submit any information relevant to his claim.  This letter provided proper preadjudication notice in accordance with Pelegrini.

The Veteran was not provided notice regarding his claims for service connection for a foot disorder, a skin disorder and a scar on the posterior neck until a May 2010 statement of the case (SOC).  The SOC could not provide VCAA compliant notice.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  It did, however, provide actual knowledge to the Veteran. The Veteran had a meaningful opportunity to participate in the adjudication of the claim after the notice was provided.  In this regard, he submitted a substantive appeal to the Board in June 2010 providing argument in support of his claim and provided additional evidence and argument at his January 2011 hearing.

A notice error can be cured by actual knowledge of the information on the part of the claimant.  Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George- Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  The SOC did provide actual knowledge of the criteria required to establish secondary service connection and the Veteran has had the opportunity to submit argument and evidence subsequent to receiving the notice.  Hence, the Veteran had a meaningful opportunity to participate in the adjudication of his claim and was not prejudiced.

Further, the Veteran has displayed actual knowledge of the evidence required to establish service connection for a foot disorder and a skin disorder.  He has repeatedly argued that he received treatment for a foot disorder and a skin disorder during service and that his post-service treatment resolved the condition.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Thus, any VCAA notice error in regard to the claims for service connection for a foot disorder, a skin disorder and a scar on the posterior neck is deemed harmless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The Veteran has substantiated his status as a veteran.  The remaining elements of proper Dingess notice were provided in the preadjudication April 2006 and June 2009 letters.

The June 2009 letter also informed the Veteran that his claims for service connection for a foot disorder, a skin disorder, a cervical spine disorder and a lump on the left shoulder had been previously denied, however, this letter referred to an incorrect date for the rating decision denying the claimed benefits.  This letter did inform him of the need for new and material evidence to reopen these claims, provided regulatory definitions of "new" and "material" and informed him of the bases for the prior denials.  This letter provided the proper preadjudication notice in accordance with Kent.

The inaccurate date in the June 2009 letter was not prejudicial as the Veteran had been sent a copy of the actual 1991 rating decision, and he was provided accurate information as to the basis for the prior denials.  An October 2009 rating decision discussed the prior rating decision.  While this post decisional document could not provide VCAA notice, it should have put the Veteran on notice as to what was required.  He has had more than two years since the notice in which to submit additional argument and evidence and to request a hearing.  Thus, he has had a meaningful opportunity to participate in the adjudication of the claim.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has no duty to provide an examination or obtain a medical opinion prior to reopening a claim that has been finally denied in a prior decision.  38 C.F.R. § 3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development of his claims.  The Veteran's service treatment records, excerpts of his service personnel records, VA treatment records, Social Security Administration (SSA) records and various private treatment records have been obtained.  A VA examination noted the etiology of the Veteran's posterior neck scar.  As the Veteran's claims for service connection for a foot disorder and a skin disorder are not being reopened, VA examinations are not required.  The required development described in 38 C.F.R. § 3.311 need not be conducted as the Veteran has not been diagnosed with a disorder that is a radiogenic disease.

The Veteran has not completed additional authorization forms to allow VA to obtain any other private treatment records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).  

Although the Veteran has been afforded a VA orthopedic examination, an opinion regarding the etiology of his diagnosed cervical spine disorder has not been obtained.  No examination has been conducted with regard to the Veteran's claim for service connection for a lump shoulder lump or a growth on the neck.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

As detailed below, there is no evidence other than the Veteran's assertions linking his current cervical spine disorder to service and his claimed left shoulder lump to service.  His assertion of such a relationship is insufficient to trigger the duty to get an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The Veteran has reported, and the record shows, that he was diagnosed with a cervical spine disorder long after service.  Although the Veteran claims that his cervical spine disorder was caused by in-service radiation treatment, the record is negative for evidence of such radiation treatment and there are numerous documents establishing that the Veteran had a post-service construction injury to his neck.  The evidence of record does not establish that the Veteran suffers from a radiogenic disease and does not establish that the Veteran had been diagnosed with a left shoulder lump or neck growth during the course of the appeal.  There is no other evidence of continuity of symptomatology or of a link between the claimed disability and service.  The evidence does not show that a current cervical spine disability that may be related to service.  

The Veteran appears to generally suggest in a May 2008 statement that his service treatment records were destroyed or altered but has not reported a specific altered or missing record.  The Veteran's service treatment records are located in the claims file and the service department reported in a December 1990 response that all treatment records had been mailed.  The evidence does not show that there are missing service treatment records.

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the January 2011 hearing, the undersigned offered the Veteran's representative the opportunity to suggest additional development which should be undertaken and provided the Veteran the opportunity to ask questions.  The Board therefore concludes that it has fulfilled its duty under Bryant.

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claims.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for a disorder found to be proximately due to, or the result of, a service-connected disability, including on the basis of aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways, which have been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a Veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes all forms of cancer.  38 C.F.R. § 3.311(b)(2).

Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

New and Material Criteria

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted VA looks to the evidence received since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously submitted to VA and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

If VA either receives or associates with a claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim at any time after VA issues a decision on a claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  These official service department records include service records that are related to a claimed in-service event, injury or disease, regardless of whether such records mention a veteran by name.   C.F.R. § 3.156(c)(i).

Foot Disorder and Skin Disorder Claims

Entitlement to service connection for a foot disorder and a skin disorder were last denied in a January 1991 rating decision.  The claim for service connection for a foot disorder was denied as the evidence was negative for a nexus between any such diagnosed disorder and service while the claim for service connection for a skin disorder was denied as there was no evidence of a current diagnosed disability.  A timely notice of disagreement was not submitted and the rating decision is final.  38 U.S.C.A. § 7105(c).

Evidence considered in the January 1991 rating decision includes the Veteran's service treatment records, various private treatment notes and VA treatment notes dated through October 1990.

The July 1961 service entrance examination was negative for any relevant abnormalities.  The Veteran denied boils, arthritis or foot trouble in an accompanying Report of Medical History (RMH).  The November 1964 service discharge examination is also negative for any relevant abnormalities.  The remaining service treatment records are negative for any complaints, treatments or diagnoses related to a skin disorder or a foot disorder.

In an April 1989 VA treatment note, the Veteran reported having a rash on the dorsum of both feet and sunburn on the bottom of both feet.  Assessments of "tinea marum" and sunburn versus photosensitivity were made.

Evidence received since the January 1991 rating decision includes the Veteran's SSA records, VA treatment records, excerpts of his service personnel records and various private treatment records.  The Veteran also offered testimony at a November 1994 DRO hearing and a January 2011 RO hearing.

Service personnel records document the Veteran's occupation and training history as well as his performance record.

A May 1993 VA general medicine examination reflects the Veteran's reports that he had been treated with creams for dry skin during service and that he had a history of a fungal infection of the foot that had resolved in 1964.  He reported a history of neck pain since 1988 and denied a history of neck injuries.  Physical examination was negative for abnormalities of the skin on either foot.  A diagnosis of a fungus infection of the feet, now resolved was made.

A May 1993 VA dermatology examination reflects the Veteran's reports of being diagnosed with athlete's foot during service.  He had no current complaints and a physical examination was negative for current symptoms.  A diagnosis of athlete's foot, now resolved, was made.

In a May 2006 statement, the Veteran reported that he had suffered from a foot fungus on the bottom of his feet during service.  He received treatment for this condition during service, including the use of topical medications.  After service, he received treatment from a private physician and had not had a problem with his feet since that time.  

During his January 2011 hearing, the Veteran testified that he had had a white growth on the bottoms of his feet during service and that he received treatment from a private physician after service that resolved the condition.  It had never returned.  Although the Veteran reported some cognitive difficulties as a result of a recent criminal assault, he was able to provide this information without difficulty

The January 1991 rating decision denied the Veteran's claim for service connection for a skin disorder as the evidence did not establish a current disability and his claim for service connection for a foot disorder was denied as the evidence was negative for a nexus between any such diagnosed disorder and service.  Competent evidence establishing such a current diagnosed skin disorder or a nexus between a foot disorder and service is therefore required to reopen these claims.   

No such evidence has been received.  None of the newly received evidence establishes a nexus between a foot disorder and service or establishes that the Veteran suffers from a current diagnosed skin disorder.  The Veteran reported that he had no current foot symptoms in a May 1993 VA treatment note and testified during the January 2011 hearing that his foot problems were resolved soon after service and that they had not returned.  A May 1993 VA dermatology examination was negative for any diagnoses.  The newly received service personnel records cannot serve as a basis to reopen as they are not relevant to the instant claims.  See 38 C.F.R. § 3.156(c)(i).

As the additional evidence received since the January 1991 rating decision's denial is cumulative or duplicative, new and material evidence has not been received.  The claims for service connection for a foot disorder and a skin disorder are not reopened and the appeals must be denied.  38 U.S.C.A. § 5107(b).

Cervical Spine Disorder Claim

Entitlement to service connection for a cervical spine disorder was last denied in a January 1991 rating decision as there was no evidence of a currently diagnosed disability.  A timely substantive appeal was not received and this rating decision is final.  38 U.S.C.A. § 7105(c).

The evidence considered in the January 1991 rating decision includes the Veteran's service treatment records, private and VA treatment notes dated through October 1990.

The July 1961 service entrance examination was negative for any relevant abnormalities.  The Veteran denied arthritis in an accompanying RMH.  The November 1964 service discharge examination is also negative for any relevant abnormalities.  The remaining service treatment records are negative for any complaints, treatments or diagnoses related to a cervical spine disorder.

A September 1988 private emergency room treatment note indicates that the Veteran had been experiencing pain in his right shoulder blade for approximately one week after carrying concrete blocks.  The pain was located above the right scapula and radiated down the right arm.  Two days before the pain began; he had done some heavy lifting of concrete blocks, including throwing them.  A history of neck or shoulder trauma, arthritis or significant past trauma were denied.  Physical examination was negative for point tenderness above the scapula, over the bursa of the shoulder, at the acromioclavicular joint (AC) joint or with any swelling.  An accompanying X-ray revealed degenerative changes at C5-C6 with possible subluxation of a facette at C5-C6.  A diagnosis of "radiculopathy C5-6" was made.

A history of cervical arthritis for the past two years and pain in the shoulder blades were noted in a September 1990 VA treatment note.  Two lumps located in the left upper back area near the shoulder were also reported.  An accompanying cervical spine X-ray revealed rule-out degenerative joint disease.

A September 1990 VA cervical spine X-ray revealed lower cervical discogenic disease with bilateral root encroachment.

A November 1990 VA cervical spine magnetic resonance imaging (MRI) scan revealed degenerative disc disease at C6-C7 without evidence of focal disc herniation or spinal stenosis.

Evidence received since the January 1991 rating decision includes the Veteran's SSA records, VA treatment records, excerpts of his service personnel records and various private treatment records.  The Veteran also offered testimony at a November 1994 DRO hearing and a January 2011 RO hearing.

Service personnel records document the Veteran's occupation and training history as well as his performance record.

A March 1989 VA treatment note reflects the Veteran's complaints of right shoulder and right-sided neck pain.  An outside cervical spine X-ray had revealed spondylosis at C6-7.  Physical examination noted a muscle spasm at the base of the right neck.  Assessments of cervical spondylosis and cervical spine strain were made.

In a December 1990 SSA Disability Report, the Veteran stated that his cervical spine disorder first began to bother him in September 1988.

A November 1991 VA cervical spine MRI scan revealed central disc herniation at C4-C5 and cervical degeneration at C6-C7 with underlying localized minimal to moderate thecal deformity producing canal stenosis.

During a November 1994 DRO hearing pertaining to a claim for pension benefits, the Veteran testified that his cervical spine disorder was incurred after service and was first diagnosed in 1988.  He worked for a gas company in 1988.

In a February 1995 statement, the Veteran reported that he began to experience severe upper back pain while assisting his brother in constructing his home in 1988.   He "could barely move without extreme excruciating pain" after this incident.  He eventually sought treatment and discovered that his neck was the source of the pain.

VA and private treatment records dated from July 1992 to June 1995 show continuing treatment for a cervical spine disability which the Veteran reported had begun after a construction accident in 1988.

A June 2007 VA orthopedic examination reflects the Veteran's reports that he began to develop neck pain in the early 1970s that radiated into his shoulder blades and that this pain had progressively worsened since that time.  Cervical spine range of motion testing was conducted.  Following this examination and a review of the Veteran's claims file, an assessment of cervical spine osteoarthritis were made.

The January 1991 rating decision denied the Veteran's claim for service connection for a cervical spine disorder as the evidence was negative for a currently diagnosed disability.  Competent evidence has been submitted establishing that the Veteran suffers from a cervical spine disorder, including cervical spine osteoarthritis and cervical spine degenerative joint disease.  This claim is therefore reopened.

The Veteran is not prejudiced by the Board's consideration of his claim on the merits.  Cf. Bernard v. Brown, 4 Vet App 384 (1993).   He has had the opportunity to submit evidence, argument and have a hearing on the merits of the claim.  He has made such arguments throughout the course of the appeal.

In order for the Veteran's current cervical spine disorder to be recognized as service connected, the competent evidence of record must establish a direct link between the condition and an in-service injury of disease, that arthritis manifested within one year of service discharge or that it was aggravated or worsened by a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.309, 3.310; Shedden and Hickson, supra.  

No such evidence has been received.  The Veteran's November 1964 service discharge examination found his spine to be normal and was negative for any relevant abnormalities.  The clinical evidence is negative for a cervical spine disorder until 1988, nearly 25 years after service.  No competent medical evidence has been submitted suggesting a nexus between the Veteran's cervical spine disorder and service.

The Veteran appears, on recent occasions, to have reported a continuity of neck symptomology since service.  Although the Veteran testified during his January 2011 hearing that the radiation treatment he received during service caused his cervical spine disorder, the record is replete with evidence that such a disorder was incurred after service.  A September 1988 private emergency room note reflects his reports of neck pain after moving concrete blocks, he reported that his neck pain began in September 1988 in a December 1990 SSA Disability Report and he reported injuring his neck in a 1988 construction project in a July 1992 VA treatment note and in a May 1993 VA examination.  He testified during a November 1994 DRO hearing that he incurred his cervical spine disorder after service.

The Veteran also denied a history of prior neck trauma in the September 1988 emergency room note.  His service treatment records are negative for any radiation treatments and no such treatments were reported in the May 1993 VA examination.  

Although the Veteran reported cognitive difficulties as a result of a recent assault, this clinical evidence was created prior to that assault and is unaffected by any current cognitive difficulties he may have.  His recent reports are contradicted by the clinical record and his earlier reports that the disability began only in 1988 after an on-the-job injury.  The Board therefore finds that the Veteran's recent reports regarding a continuity of symptomology and his in-service radiation treatment are not credible.

The Veteran is not competent to opine that his cervical spine disorder was the result of radiation as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between the cause of his cervical spine disorder and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran is not competent to opine on this question and his statements asserting a relationship between this disorder and his service are not probative as to this question.

There is no evidence that the Veteran's diagnosed cervical spine arthritis was manifested to a compensable degree prior to the initial findings in 1988, nearly 25 years after service.  See 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

In addition, secondary service connection for a cervical spine disorder is not warranted as the Veteran is not service connected for any disability.  38 C.F.R. § 3.310.

As the preponderance of the evidence is against a link between the Veteran's cervical spine disorder and a disease or injury in service, the weight of the evidence is against his claim for service connection.  Reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Shoulder (Neck) Lump and Scar Claims

Entitlement to service connection for a lump in the left shoulder was last denied in a January 1991 rating decision as there was no evidence of a current diagnosed disability.  A timely substantive appeal was not received and this rating decision is final.  38 U.S.C.A. § 7105(c).

The evidence considered in the January 1991 rating decision includes the Veteran's service treatment records, various private treatment notes and VA treatment notes dated through October 1990.

The July 1961 service entrance examination and November 1964 service discharge examination were negative for any relevant abnormalities.  The Veteran denied suffering from boils in a July 1961 service entrance examination.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to a lump or cyst in the neck or shoulder.

Complaints of a history of cervical arthritis for the past two years and pain in the shoulder blades were noted in a September 1990 VA treatment note.  Two lumps located in the left upper back area near the shoulder were also reported.  No diagnosis related to these reported lumps were made.

A May 1993 VA dermatology examination was negative for any physical findings or resulting diagnoses.

A June 2004 VA treatment note indicated that the Veteran had a cyst on his posterior neck that had been removed.

In a May 2006 statement, the Veteran reported that the suffered from a lump or growth on his neck.  This growth eventually disappeared after service and a lump began to grow in its place.  He began to notice pain in his neck, which at times was severe, and this pain interfered with his neck mobility.

A June 2007 VA orthopedic examination reflects the Veteran's reports of developing a neck lump during service and detailed subsequent treatments to attempt to remove it.  After service, he sought treatment from two private physicians who thought the lump to be ringworm and informed him that there was nothing further they could do.  The lump in his neck had been removed twice about a year and a half ago, leaving a scar.  There has been no residual nor increase in local mass.  Physical examination revealed a well-healed scar on his posterior neck slightly to the right of the midline.  This scar was nontender and on a plane of skin but was slightly lighter than the surrounding skin tones.  Following this examination and a review of the Veteran's claims file, an assessment of a residual scar from the removal of a mass on the right posterior neck was made.

During the January 2011 hearing, the Veteran testified that he was treated with radiation during service to kill the growth behind his neck.  The growth was also cut off but did reform.  The Veteran indicated that he had recently been struck in the head during a criminal assault and that he was having difficulty remembering specific information.

The January 1991 rating decision denied the Veteran's claim for service connection for a lump in the left shoulder as the evidence was negative for a current disability.  Competent evidence, including the Veteran's statements regarding a continuity of symptomology, has been submitted establishing that the Veteran had suffered from a lump in the left shoulder and the Veteran's statements are presumed credible for the purposes of reopening a claim.  This claim is therefore reopened.

However, the clinical evidence is negative for a current lump or cyst on his neck, as the surgery to remove this cyst was performed in June 2004, prior to the date of this claim.  He has not reported, and the clinical evidence does not show, a recurrence.  The requirement of a current disability as to the claim for service connection for a lump or cyst on the neck therefore has not been satisfied.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim).  Service connection cannot be granted in the absence of a current disability.  38 C.F.R. §§ 1110, 1131. 

The Veteran has a current disability as he has been diagnosed with a neck scar.  In order for the Veteran's current scar to be recognized as service connected, the competent and credible evidence must establish a direct link between either condition and an in-service injury or disease or that it was aggravated or worsened by a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.309, 3.310; Shedden and Hickson, supra.

No such evidence has been received.   The Veteran's November 1964 service discharge examination was negative for any relevant abnormalities.  The clinical evidence is negative for such a scar until June 2004, nearly 40 years after service.  No competent medical evidence has been submitted suggesting a nexus between the Veteran's scar and service.  The Veteran has not reported a continuity of symptomology with regard to his neck scar nor does the evidence of record suggest such a continuity of symptomology. 

In addition, service connection on a secondary basis is not warranted for a neck scar as the Veteran is not currently service connected for any disability.  See 38 C.F.R. § 3.310.

As the evidence is against finding a current neck cyst and against finding a nexus between a neck scar and service, reasonable doubt does not arise and the claims are denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence not having been received; the claim for service connection for a foot disorder is not reopened.

New and material evidence not having been received; the claim for service connection for a skin disorder is not reopened.

New and material evidence having been received; the claim for service connection for a cervical spine disorder is reopened.

Entitlement to service connection for a cervical spine disorder is denied.

New and material evidence having being received, the claim for service connection for a lump in the left shoulder, claimed as a growth on the back of neck, is reopened.

Entitlement to service connection for a lump in the left shoulder, claimed as a growth on the back of neck, is denied.

Entitlement to service connection for a scar, status-post removal of a cyst on the posterior neck, is denied.


REMAND

As detailed above, VA is obliged under the VCAA to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon, supra. 

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.  The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran contends that he has current hearing loss and tinnitus as a result of in-service noise exposure.  He testified during his January 2011 hearing that he worked on the flight line during service and was exposed to aircraft noise.  Service personnel records indicate that the Veteran's naval job classification included Aviation Electrician's Mate, a job classification in which it is highly probable that noise exposure occurred.  See Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus, Fast Letter 10-35 (Dep't of Veterans Affairs Veterans, Sept. 2, 2010).  Post-service treatment records indicate that the Veteran has been prescribed a hearing aid.  A VA examination is therefore required to determine the nature and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA audiology examination to determine whether any claimed bilateral hearing loss and/or tinnitus is related to active duty service.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  The examiner should indicate such review in the examination report or in an addendum.

After the examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral hearing loss and/or tinnitus had its onset in service or is otherwise related to a disease or injury in active duty service, including the presumed noise exposure.

The examiner should provide a rationale for this opinion.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.

2.  The RO/AMC should review the examination reports to ensure that they contain all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted.

3.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


